DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 9/20/2010.
 	Claims 1-20 are presented for examination.


Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed March 13, 2009, May 26, 2010 and July 20, 2010 have been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQed 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4-5, 7-9, 11-12, 14-15 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/212258. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that claims 1-20 recite a very similar Memory Controller, Method and Printing System as that of co-pending U.S. Application No. 17/212258 (see TABLE below).
Instant Application Claims

Application  17/212258 Claims
1
taught by
1
2
taught by
-
3
taught by
-
4
taught by
8
5
taught by
8
6
taught by
-
7
taught by
12
8
taught by
11
9
taught by
8
10
taught by
-
11
taught by
8
12
taught by
8
13
taught by
-
14
taught by
11
15
taught by
11
16
taught by
-
17
taught by
-
18
taught by
8
19
taught by
8
20
taught by
11





Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 12, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishikawa et al. (US 5,802,587).

Claim 1. A method involving a memory buffer of a printing system (Fig. 3, col. 1, lines 8-18) and col. 5, line 52 to col. 8, line 7),
wherein the memory buffer contains image data (Col. 1, lines 8-18), the method comprising:
issuing, by an initiator (Fig. 1, Higher Level Controller) of the printing system, a single read-then-clear memory command (Fig. 3, STTN low);
receiving, by a memory controller of the printing system, the single read-then-clear memory command (Fig. 3);
and in response to receiving the single read-then-clear memory command, the memory controller (i) reading the image data from the memory buffer of the printing system  (Fig. 3, RDN) and (ii) after reading the image data, clearing the image data from the memory buffer of the printing system (Fig. 3, WRN).

Claim 2. The method of claim 1, wherein: the memory controller maintains a command queue in which read operations and write operations are queued (Fig. 3, RDN, WRN), reading the image data from the memory buffer of the printing system comprises, in response to receiving the single read-then-clear memory command, adding a read operation to the command queue of the memory controller (Fig. 3, RDN), and clearing the image data from the memory buffer of the printing system comprises, in response to receiving the single read-then-clear memory command, adding a write operation to the command queue of the memory controller (Fig. 3, WRN).

Claim 5. The method of claim 1, further comprising:
before the initiator issues the single read-then-clear memory command (Fig. 3, for a second read and clear command), the memory controller writing the image data into the memory buffer of the printing system (Fig. 3);
and before the memory controller writes the image data into the memory buffer of the printing system, the memory controller initializing the memory buffer by writing zeros to the memory buffer (Fig. 3, col. 1, lines 18-25).

Claim 7. The method of claim 1, wherein the memory controller is a dynamic random access memory (DRAM) controller (Fig. 3, col. 1, lines 44-50).

Claim 8. A printing system comprising:
a memory buffer containing image data (Col. 1, lines 8-18);
an initiator (Fig. 1, Higher Level Controller);
and a memory controller (Fig. 1);
wherein the printing system is configured to perform a set of operations comprising:
issuing, by the initiator, a single read-then-clear memory command (Figs. 1 and 3, STTN low);
receiving, by the memory controller, the single read-then-clear memory command (Figs. 1 and 3);
and in response to receiving the single read-then-clear memory command, the memory controller (i) reading the image data from the memory buffer of the printing system  (Fig. 3, RDN) and (ii) after reading the image data, clearing the image data from the memory buffer of the printing system (Fig. 3, WRN).

Claim 9. The printing system of claim 8, wherein: the memory controller maintains a command queue in which read operations and write operations are queued (Fig. 3, executes RDN, WRN), reading the image data from the memory buffer of the printing system comprises, in response to receiving the single read-then-clear memory command, adding a read operation to the command queue of the memory controller (Fig. 3, RDN), and clearing the image data from the memory buffer of the printing system comprises, in response to receiving the single read-then-clear memory command, adding a write operation to the command queue of the memory controller (Fig. 3, WRN).

Claim 12. The printing system of claim 9, the set of operations further comprising:
before the initiator issues the single read-then-clear memory command (Fig. 3, for a second read and clear command), the memory controller writing the image data into the memory buffer of the printing system (Fig. 3);
and before the memory controller writes the image data into the memory buffer of the printing system, the memory controller initializing the memory buffer by writing zeros to the memory buffer (Fig. 3, col. 1, lines 18-25).

Claim 14. The printing system of claim 8, wherein the memory controller is a dynamic random access memory (DRAM) controller (Fig. 3, col. 1, lines 44-50).

Claim 15. A memory controller configured to: write image data into a memory buffer of a printing system (Figs. 1 and 3);
receive, from an initiator, a single read-then-clear memory command (Fig. 3);
and in response to receiving the single read-then-clear memory command, the memory controller (i) reading the image data from the memory buffer of the printing system  (Fig. 3, RDN) and (ii) after reading the image data, clearing the image data from the memory buffer of the printing system (Fig. 3, WRN).

Claim 16. The memory controller of claim 15, wherein the memory controller is further configured to maintain a command queue in which read operations and write operations are queued (Fig. 3, RDN and WRN),
wherein reading the image data from the memory buffer of the printing system comprises, in response to receiving the single read-then-clear memory command, adding a read operation to the command queue of the memory controller (Fig. 3, RDN), and wherein clearing the image data from the memory buffer of the printing system comprises, in response to receiving the single read-then-clear memory command, adding a write operation to the command queue of the memory controller (Fig. 3, WRN).

Claim 19. The memory controller of claim 15, wherein the memory controller is further configured to (Fig. 1), before writing the image data into the memory buffer of the printing system (Fig. 3, after first read and clear cycle with write data = zero), initialize the memory buffer by writing zeros to the memory buffer (Fig. 3, col. 1, lines 18-25).

Claim 20. The memory controller of claim 15, wherein the memory controller is a dynamic random access memory (DRAM) controller (Fig. 3, col. 1, lines 44-50).

Allowable Subject Matter
Pending resolution of the Double Patenting rejection - Claims 3-4, 6, 10-11, 13 and 17-18 are objected to.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method, wherein: the single read-then-clear memory command identifies a memory address and refrains from identifying write data, adding the read operation to the command queue of the memory controller comprises adding, to the command queue of the memory controller, a read operation to read data at the memory address identified by the single read-then-clear memory command, and adding the write operation to the command queue of the memory controller comprises adding, to the command queue of the memory controller, a write operation to write data at the memory address identified by the single read-then-clear memory command, as set forth in the combination of claims 1, 2 and 3.
Regarding claim 4, it is allowable at least because it is dependent on dependent claim 2.
The closest prior art, Ishikawa et al. (US 5,802,587) discloses similar teachings but fails to disclose the limitations recited above. Ishikawa thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method wherein the memory buffer is a first memory buffer of the printing system, the method further comprising: processing the image data read from the first memory buffer by (i) compressing the image data, (ii) color converting the image data, (iii) halftoning the image data, or (iv) transmitting the image data to another computing device; and writing the processed image data into a second memory buffer of the printing system, as set forth in the combination of claims 1 and 6.
The closest prior art, Ishikawa et al. (US 5,802,587) discloses similar teachings but fails to disclose the limitations recited above. Ishikawa thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a printing system, wherein: the single read-then-clear memory command identifies a memory address and refrains from identifying write data, adding the read operation to the command queue of the memory controller comprises adding, to the command queue of the memory controller, a read operation to read data at the memory address identified by the single read-then-clear memory command, and adding the write operation to the command queue of the memory controller comprises adding, to the command queue of the memory controller, a write operation to write data at the memory address identified by the single read-then-clear memory command, as set forth in the combination of claims 8, 9 and 10.
Regarding claim 11, it is allowable at least because it is dependent on dependent claim 10.
The closest prior art, Ishikawa et al. (US 5,802,587) discloses similar teachings but fails to disclose the limitations recited above. Ishikawa thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a printing system wherein the memory buffer is a first memory buffer of the printing system, wherein the printing system further comprises a second memory buffer, the set of operations further comprising: processing the image data read from the first memory buffer by (i) compressing the image data, (ii) color converting the image data, (iii) halftoning the image data, or (iv) transmitting the image data to another computing device; and writing the processed image data into the second memory buffer, as set forth in the combination of claims 8 and 13.
The closest prior art, Ishikawa et al. (US 5,802,587) discloses similar teachings but fails to disclose the limitations recited above. Ishikawa thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a memory controller, wherein: the single read-then-clear memory command identifies a memory address and refrains from identifying write data, adding the read operation to the command queue of the memory controller comprises adding, to the command queue of the memory controller, a read operation to read data at the memory address identified by the single read-then-clear memory command, and adding the write operation to the command queue of the memory controller comprises adding, to the command queue of the memory controller, a write operation to write data at the memory address identified by the single read-then-clear memory command, as set forth in the combination of claims 15, 16 and 17.
Regarding claim 18, it is allowable at least because it is dependent on dependent claim 17.
The closest prior art, Ishikawa et al. (US 5,802,587) discloses similar teachings but fails to disclose the limitations recited above. Ishikawa thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827